Larry E.        President
 TDCJ #708559
 Michael Unit
 2664     FM    2054
 Tennessee Colony,           TX     75886


 July 28,        2015


 Mr. Jeffery Kyle, Clerk
 3rd Court of Appeals
 P.O.     Box    12547
 Austin,        TX     78711-2547



 Re:      The State of Texas v.         Larry E.   President,   PD-1453-96


 Dear Mr.        Kyle:

 I am in need of an uncertified copy of the above cited Petition
 for Discretionary Review.  Also, if available, the state's response
 and the\"White Card" dismissing the petition.  I will very much
 appreciate you informiny me of the cost of receiviny these docu
 ments .


 Your kind assistance is greatly appreciated.


 Sincerely,


^I'arry    b.    President




 cc;    file




                                                                          RECEIVED IN
                                                                    COURT OF CRIMINAL APPEAL

                                                                             AUG 10 2015

                                                                       AbelAcost&Cler*